DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 requesting entry of the After Final Consideration Pilot 2.0 filed on 02/08/2022 amending Claims 1 and 6 has been entered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…an actuation cylinder common to the two locking/unlocking members” must be shown or the feature(s) canceled from the Claim 5.  As discussed in the 112(b) rejection section below, it is unclear if the “an actuation cylinder” of Claim 5 is the same as or different from the “an actuation cylinder” of Claim 1, l. 12.  Fig. 1 shows actuation cylinder (2) connected to cowl (1) at a first end and connected to carrier structure (4) at a second end, where the second end of the actuation cylinder (2) is opposite the first end.  None of the original figures show the actuation cylinder (2) as being common to the two locking/unlocking members.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, ll. 8 – 12 “locking/unlocking member … configured to cause the hook to rotate relative to the support between a locking position in which the hook is elastically biased into engagement with the striker and exerts a bearing thereon and an unlocking position in which the hook is cleared from the striker such that an actuation cylinder is free to operate the cowl to open or close the cowl, wherein the actuation cylinder is not displaced when the hook is rotated from the locking position to the unlocking position”.  Claims 2 – 5 also recite “locking/unlocking member”.  Refer to MPEP 2181(I)(A) where “member” has been held to be a non-structural generic placeholder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The lock according to Claim 1 further comprising two locking/unlocking members, each locking/unlocking member associated to one hook, and an actuation cylinder common to the two locking/unlocking members”.  Claim 1, l. 12 recites “…such that an actuation cylinder is free to operate the cowl to open or close the cowl…”.  Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because it is unclear if the “an actuation cylinder” of Claim 5 is the same as or different from the “an actuation cylinder” of Claim 1, l. 12.  Specification Para. [0029] disclosed “In a manner known per se, the cowl 1 is associated to an actuation cylinder 2 whose body 3 is connected to the carrier structure 4 of the nacelle, and whose rod 5 is hingedly connected to the cowl 1”.  Fig. 1 shows actuation cylinder (2) connected to cowl (1) at a first end and connected to carrier structure (4) at a second end, where the second end of the actuation cylinder (2) is opposite the first end.  None of the original figures show the actuation cylinder (2) as being common to the two locking/unlocking members.  Accordingly, Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8, ll. 1 - 2 recites the limitation "the elastic member".  There is insufficient antecedent basis for this limitation in the claim.  The 02/08/2022 amended claim set deleted ‘an elastic member’ from Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 and 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fage et al. (5,192,023) in view of Tame (4,796,932).
Regarding Claim 1, Fage teaches, in Fig. 1 - 3, the invention as claimed, including a lock for a cowl (3 and 4) of a thrust reverser (title) carried by a nacelle (1), the lock comprising: a striker (28) fastened to the cowl (3 and 4); a hook (26 and 27) configured to be engaged into the striker (28 – as shown in Figs. 1 and 2); a support (rectangular structure in Fig. 1 and 2 between cowl doors 3 and 4, Col. 6, ll. 24 – 26 “rigid arm fixedly coupled to fixed nozzle 1”) fastened to the nacelle (1) and carrying a locking/unlocking member (25) interposed between the hook (26 and 27) and the support (rectangular structure in Fig. 1 and 2 between cowl doors 3 and 4), the locking/unlocking member (25) being configured to cause the hook (26 and 27) to rotate (pivot back and forth) relative to the support (rectangular structure in Fig. 1 and 2 between cowl doors 3 and 4) between a locking position (Figs. 1 and 2) in which the hook (26 and 27) is engaged with the striker (28) and exerts a bearing on the striker (28) and an unlocking position (Fig. 3) in which the hook (26 and 27) is cleared from the striker (28) such that an actuation cylinder (14, 15, 16) is free to operate the cowl (3 and 4) to open or close the cowl (3 and 4), Col. 7, ll. 25 - 50.
Fage is silent on said hook in said locking position being elastically biased into engagement with the striker and exerts a bearing thereon and wherein the actuation cylinder is not displaced when the hook is rotated from the locking position to the unlocking position.
Tame teaches, in Figs. 1 – 6, a similar lock having a hook (80) configured to engage a striker (16); a support (22 and 28, i.e., case/housing) fastened to a fixed structure (12) and carrying a locking/unlocking member [As discussed above, “locking/unlocking member” is interpreted as invoking 112(f) interpretation.  A review of the Specification disclosed in Para. [0030] that “locking/unlocking member comprising a wheel 9 mounted so as to rotate about an axis 10 carried by the case 6 and including a toothed sector 11 engaged with the worm screw 7, and a hook 12 pivotally mounted about an axis 13 carried by the corresponding gear wheel 9 and offset with respect to the gear wheel”.  Tame teaches, in Figs. 2 – 6, locking/unlocking member comprising a wheel (32) mounted so as to rotate about an axis (31) carried by a case (22, 28) and including a toothed sector (36) engaged with a worm screw (34), and a hook (80) pivotally mounted about an axis (76) carried by the corresponding gear wheel (assembly of 32-40-60) and offset with respect to the gear wheel (as shown in Figs 4 - 6).] interposed between the hook (80) and the support (22 and 28, i.e., case/housing), the locking/unlocking member being configured to cause the hook (80) to rotate (Figs. 4, 5, and 6) relative to the support (22 and 28, i.e., case/housing) between a locking position (solid outline configuration shown in Fig. 5) in which the hook (80) is elastically biased (92 – spring - Col 3, ll. 30 - 35) into engagement with the striker (16) and exerts a bearing thereon (Abstract teaches that after the hook engaged the striker the hook pulled, i.e., bearing, the striker down to securely close the panel against sealing gaskets) and an unlocking position (shown in Fig. 6) in which the hook (80) is cleared from the striker (16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fage with the locking/unlocking member of Tame because all the claimed elements, i.e., the thrust reverser cowl lock(s), the locking/unlocking member with an elastically biased hook, were known in the art, and one skilled in the art could have substituted the locking/unlocking member with an elastically biased hook of Tame for hook lock of Fage, with no change in their respective functions, to yield predictable results, i.e., when locking the cowl(s) the hook would have engaged the striker and the hook would have pulled the striker down to securely close the cowl against sealing gaskets of the nacelle and when unlocking the cowl(s) the hook would have moved upward and out of engagement with the striker, Tame – Abstract, therefore the cowl actuation cylinder (14, 15 of Fage) would not be displaced when the hook (80 of Tame) is rotated from the locking position (Tame - Fig. 5 solid outline) to the unlocking position (Fig. 5 dashed outline and Fig. 6 solid outline). KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the support/case (22, 28) housing the locking/unlocking member of Fage, i.v., Tame, would have been fastened to the fixed structure of the nacelle because for every force there was an equal in magnitude but opposite in direction force which means that the support/case (22, 28) had to be fixed to the nacelle structure to apply forces to lock and unlock the moving cowls.
Re Claim 2, Fage, i.v., Tame, teaches the invention as claimed and as discussed above, including wherein the locking/unlocking member is pivotally (shown in Tame – Figs. 4 - 6) mounted on the support, the hook and the locking/unlocking member are configured to form a connecting rod/crank assembly [The “connecting rod/crank assembly” is not additional structure, instead it is merely renaming the hook as a “connecting rod” and renaming the geared wheel and worm gear as a “crank”.], and the tilting of the hook is provided by a cam fastened to the locking/unlocking member.  Tame teaches, in the abstract, that “When the operator wishes to open the panel, motor rotation occurs causing the latch hook to move upwardly and out of engagement with the panel latch striker bar.  In this mode, the latch box continues to move until it is in an upwardly extending dwell condition where rotation of the motor again stops through contact between another cam lobe and the limit switch.”  Tame teaches, in Col. 4, ll. 35 – 45, that continued clockwise rotation of the “locking/unlocking member” resulted in the hook tilting out of engagement with the striker (16).
Re Claim 3, Fage, i.v., Tame, teaches the invention as claimed and as discussed above, including (As discussed in the Claim 1 rejection above) wherein the locking/unlocking member includes a gear wheel (32) associated to a worm screw (34) driven by a motor (Tame teaches, in Col. 4, ll. 1 – 10, that electric motor (138) drove the worm screw.) fastened to the support.  As discussed in the Claim 1 rejection above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the motor that drove the worm screw of the locking/unlocking member of Fage, i.v., Tame, would have been fastened to the fixed structure of the nacelle because for every force there was an equal in magnitude but opposite in direction force which means that the motor had to be fixed to the nacelle structure to apply forces to turn the worm screw to lock and unlock the cowls.
Re Claim 5, Fage, i.v., Tame, teaches the invention as claimed and as discussed above, including further comprising two locking/unlocking members (as shown in Fage Figs. 1 – 3 there were two hooks, an upper hook (26) for the upper door (3) and a lower hook (27) for the lower door (4).  Fage, i.v., Tame, as discussed above, is silent on each locking/unlocking member associated to one hook, and an actuation cylinder common to the two locking/unlocking members.  However, Fage further teaches, in Col. 12, ll. 40 – 57 and Figs. 23 and 24, a single motor driven worm screw, i.e., common actuation cylinder, driving both an upper and lower elements.  It was known in the art that the worm screw rotated around the longitudinal axis of said worm screw to drive both the upper and lower elements between closed and open configurations and vice versa.  Therefore, the worm screw reads on claimed common actuation cylinder because the worm screw was cylindrically shaped.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fage, i.v., Tame, with the upper and lower hooks having respective locking/unlocking members driven by a common actuation cylinder, e.g., worm screw driven by a motor, because all the claimed elements, i.e., the thrust reverser upper and lower cowl lock(s), the locking/unlocking member moving a single hook, and common actuation cylinder driving both an upper and lower structural element, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., a single motor would have simultaneously driven both the upper and lower locking/unlocking members to simultaneously lock or unlock the upper and lower thrust reverser doors. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 6, Fage, i.v., Tame, teaches the invention as claimed and as discussed above, including a cascade-type or door-type (Fage Abstract) nacelle comprising a lock according to Claim 1; and the actuator cylinder (14, 15) fastened to the support (rectangular structure in Fig. 1 and 2 between cowl doors 3 and 4, Col. 6, ll. 24 – 26 “rigid arm fixedly coupled to fixed nozzle 1”) of the nacelle (1).
Re Claim 7, Fage, i.v., Tame, teaches the invention as claimed and as discussed above, including a method for unlocking a lock according to Claim 1, wherein the lock includes at least one hook (26 and 27 – Fage – Figs 1 - 3) engaged into at least one striker (28) and pressed thereon with a locking force when the lock is in the locking position (As discussed in the Claim 1 rejection above, Tame teaches, in the Abstract, that after the hook engaged the striker the hook pulled, i.e., locking force, the striker down to securely close the panel against sealing gaskets), the method comprising: controlling a displacement of the at least one hook according to a direction adapted to reduce the force applied to the at least one striker; and tilting the at least one hook in a direction releasing the at least one striker.  As discussed above, in the Claim 2 rejection, Tame teaches, in the abstract, that “When the operator wishes to open the panel, motor rotation occurs causing the latch hook to move upwardly and out of engagement with the panel latch striker bar.  In this mode, the latch box continues to move until it is in an upwardly extending dwell condition where rotation of the motor again stops through contact between another cam lobe and the limit switch.”  Tame teaches, in Col. 4, ll. 35 – 45, that continued clockwise rotation of the “locking/unlocking member” resulted in the hook tilting out of engagement with the striker (16).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fage, i.v., Tame, with Tame’s further teaching of the unlocking method which basically was the reverse of the locking method which simplified the design of the lock where rotating the worm screw in a first direction pulled the striker down to securely lock the panel/doors against sealing gaskets and reversing the worm screw direction (opposite the first direction) raised the striker and disengaged the hook from the striker.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fage et al. (5,192,023) in view of Tame (4,796,932) in further view of Presz, Jr. et al. (6,311,928).
Re Claim 4, Fage, i.v., Tame, teaches the invention as claimed and as discussed above; except, wherein the locking/unlocking member is connected to a hydraulic cylinder.  Presz, Jr. teaches, in Figs. 1 – 26A and Col. 15, ll. 50 - 60, a similar thrust reversal actuation system where the actuation mechanisms were either hydraulic cylinders or electric motors.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fage, i.v., Tame, with the locking/unlocking member is connected to a hydraulic cylinder because all the claimed elements, i.e., the thrust reverser cowl lock(s), the locking/unlocking member with an elastically biased hook, and actuation mechanisms being hydraulic cylinders or electric motors, were known in the art, and one skilled in the art could have substituted the hydraulic cylinder of Presz, Jr. for the electric motor of Fage, i.v., Tame, with no change in their respective functions, to yield predictable results, i.e., the hydraulic cylinder would have provided the motive force to drive the locking/unlocking member to move the hook to lock/unlock the striker. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fage et al. (5,192,023) in view of Tame (4,796,932) in further view of Lippoldt et al. (7,029,040).
Re Claim 8, Fage, i.v., Tame, teaches the invention as claimed and as discussed above; except, wherein the elastic member separates the hook from the nacelle.  Lippoldt teaches, in Figs. 1 – 4 and Col. 5, ll. 10 - 20, a similar hook (12) having an elastic member (17) that separates the hook (12) from a fixed structure (18).  Lippoldt teaches, in Col. 5, ll. 10 - 20, the elastic member (17) had an end (16) connected to the hook (12) and another end (18) fastened to the frame structure (6) fixed to the housing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fage, i.v., Tame, with the elastic member separates the hook from the fixed structure because all the claimed elements, i.e., the thrust reverser cowl lock(s), the locking/unlocking member with an elastically biased hook, and the elastic member that separated the hook from the fixed structure, were known in the art, and one skilled in the art could have substituted the elastic member (helical spring) of Lippoldt for the elastic member (spiral torsion spring) of Fage, i.v., Tame, with no change in their respective functions, to yield predictable results, i.e., the elastic member (helical spring) would have had an end (16) connected to the hook (12) and another end (18) fastened to the nacelle, i.e., fixed frame structure (6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to fasten the another end (18) of the elastic member (helical spring) to the nacelle, i.e., fixed structure, because for every force there was an equal in magnitude but opposite in direction force which means that the another end (18) had to be fixed to the nacelle (force #3) to be able for the elastic member end connected to the hook to bias the hook into engagement with the striker (force #4 equal in magnitude to force #3 and opposite in direction to force #3).  In other words, the another end (18) fixed to the nacelle did not move to facilitate the end (16) connected to the hook (12) to be able to move the hook (12). KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).

Response to Arguments
Applicant's arguments filed 02/08/2022 were addressed in the Advisory Action mailed on 02/25/2022.  Furthermore, to the extent possible they have been addressed in the rejections above at the appropriate locations.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741